                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-687-RJC-DCK

 DIANE REED,                                            )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )     ORDER
                                                        )
 UMB FINANCIAL CORPORATION, INC.,                       )
 and MARQUETTE TRANSPORTATION                           )
 FINANCE, LLC,                                          )
                                                        )
                Defendants.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 37) filed by Kerry A. Shad, concerning William C. Martucci

on September 29, 2020. William C. Martucci seeks to appear as counsel pro hac vice for

Defendants UMB Financial Corporation, Inc. and Marquette Transportation Finance, LLC. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 37) is GRANTED. William C.

Martucci is hereby admitted pro hac vice to represent Defendants UMB Financial Corporation,

Inc. and Marquette Transportation Finance, LLC.



                                 Signed: September 29, 2020




      Case 3:19-cv-00687-RJC-DCK Document 40 Filed 09/29/20 Page 1 of 1
